
	

114 S2295 IS: Liberty Through Strength Act
U.S. Senate
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2295
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2015
			Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To extend the termination date for the authority to collect certain records and make permanent the
			 authority for roving surveillance  and to treat individual terrorists as
			 agents of foreign powers under the Foreign Intelligence Surveillance Act
			 of 1978, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Liberty Through Strength Act.
		2.Extension of authority for collection of certain records under the Foreign Intelligence
 Surveillance Act of 1978Section 109(a) of the USA FREEDOM Act of 2015 (Public Law 114–23; 50 U.S.C. 1861 note) is amended to read as follows:
			
 (a)In generalThe amendments made by section 101 through section 103 shall take effect on the date that is the later of—
 (1)January 31, 2017; or (2)the date that the President submits to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives a certification that such amendments will have no operational impacts on the intelligence community..
		3.Permanent authority for roving surveillance under the Foreign Intelligence Surveillance Act of 1978
			
 Section 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is amended by striking and section 105(c)(2) read as they and inserting read as it.
			4.Permanent authority for individual terrorist to be treated as agents of foreign powers under the
 Foreign Intelligence Surveillance Act of 1978Section 6001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note) is amended by striking subsection (b).
		
